Tilghman C. J. —
If the parties think proper to submit their case to the opinion of the Court of‘Common Pleas, they must be bound by its decision, unless it be agreed that It shall be subject to a writ of error. 1 his has been settled with respect to cases stated and- submitted to the Court of Common Pleas; of which this Court will not také cognisánce, unless it be the agreement of the parties, that the case shall be considered as of the nature of a special verdict, and *530subject to a writ of error. We consider the case before us t0 stan¿ on the same footing as a case stated, and therefore can take no notice of any 'errors assigned in the decision of these points, which were reported by the arbitrators to the Court of Common Pleas. And inasmuch as no error appears in any other part of the record, we are of opinion that the judgment should be affirmed.
Judgment affirmed.